CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Bedminster Financial Corp. (the “Company”) on 10-QSB for the period endedMarch 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul Patrizio, President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of Bedminster Financial Corp. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. BEDMINSTER FINANCIAL CORP. By: /s/ Paul Patrizio Paul Patrizio President, Chief Executive Officer, Chief Financial Officer, Date: May
